Case: 11-30425     Document: 00511751889         Page: 1     Date Filed: 02/08/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 8, 2012
                                     No. 11-30425
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ERNEST TURNER, also known as Baldie Turner, also known as B-Man Turner,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:07-CR-343-2


Before GARZA, SOUTHWICK, and HAYNES, Circuit Judges.
PER CURIAM:*
        After Ernest Turner was convicted of conspiring to distribute and possess
with intent to distribute five kilograms of cocaine hydrochloride in violation of
21 U.S.C. § 846, the district court entered a final forfeiture order against him in
the amount of $10,000,000. Pursuant to Federal Rule of Criminal Procedure
32.2(e) and 21 U.S.C. § 853(p), the district court amended the final order of
forfeiture to require the forfeiture of substitute property toward the satisfaction



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30425   Document: 00511751889      Page: 2   Date Filed: 02/08/2012

                                  No. 11-30425

of the $10,000,000 forfeiture judgment. Turner appeals the portion of the order
requiring the forfeiture of $11,233 and $10,071.75 in currency.
      “We review the district court’s findings of fact under the clearly erroneous
standard of review, and the question of whether those facts constitute legally
proper forfeiture de novo.” United States v. Marmolejo, 89 F.3d 1185, 1197 (5th
Cir. 1996).
      Turner contends that the Government failed to prove that the currency
derived exclusively from his criminal offense, and, therefore, the district court
erred by not holding a hearing to determine whether the property was properly
subject to forfeiture. But the Government was not required to prove that the
currency derived from Turner’s criminal offense to seize it under § 853(p). See
§ 853(a), (p). The district court was therefore not required to hold a hearing on
the basis urged by Turner.
      Any argument that the currency should have been exempt from forfeiture
because it is needed to pay for legal representation also lacks merit. “[N]either
due process, nor the Sixth Amendment right to counsel, requires that assets
needed to pay an attorney be exempted from restraining orders or, ultimately,
from forfeiture.” United States v. Melrose E. Subdiv., 357 F.3d 493, 500 (5th Cir.
2004).
      The district court’s judgment is AFFIRMED.




                                        2